C. A. 2d Cir. Certiorari granted limited to the following question:- “What must be shown to establish that a product’s design is inherently distinctive for purposes of Lanham Act trade-dress protection?” Brief of petitioner is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Thursday, November 18, 1999. Brief of respondent is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Mon*809day, December 20, 1999. A reply brief, if any, is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Monday, January 10,2000. This Court’s Rule 29.2 does not apply.